 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerce our employees in the exercise of their right to self-organization, to form,join, or assist Food Handlers Union Local 371, Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act.All of our employees are free to become, remain, or refrain from becoming orremaining, members of Food Handlers Union Local 371, Amalgamated Meat Cut-ters& Butcher Workmen of North America, AFL-CIO, or any other labororganization.HOME PRIDEPROVISIONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings BankBuilding,24 School Street, Boston, Massachusetts 02108,Telephone 223-3353.Viking Bag Division,Shurfine-Central CorporationandInterna-tional Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Case 26-CA-1289.October 31,1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Benjamin B. Lipton issued hisDecision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief. Neither the GeneralCounsel nor the Charging Party filed exceptions in the above case.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]161NLRB No. 51. VIKING BAG DIVISIONTRIAL EXAMINER'S DECISION649STATEMENT OF THE CASEHearing was held before Trial Examiner Benjamin B. Lipton in this proceeding inPine Bluff, Arkansas, on March 29, 30, and 31, 1966, upon a complaint by theGeneral Counsel of the National Labor Relations Board alleging that the above-captioned Respondent committed certain independent violations of Section 8(a) (1),(3), and (5) of the Act.' All parties were represented at the hearing and wereafforded full opportunity to examine witnesses and to present relevant evidence. Atthe close of the hearing, oral argument on the recoid was waived by all parties.Comprehensive briefs filed by the General Counsel and Respondent have been care-fully considered.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTViking Bag Division, Shurfine-Central Corporation operates a plant at Pine Bluff,Arkansas, solely the subject of this proceeding, where it is engaged in the manu-facture of paper bags. During the year preceding issuance of the complaint,Respondent sold and shipped from its Pine Bluff plant to points outside the Stateof Arkansas finished products valued in excess of $50,000. Respondent admits, andI find, that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Essential positions and issuesRelying principally upon the well-known JoySilkMillsdoctrine,2 the -GeneralCounsel seeks to establish that Respondent engaged in serious and substantialcoercive practices following the Union's recognition request based upon signedauthorization cards, and that Respondent thereby rendered a free election impossibleand demonstrated that its refusal to recognize the Union was motivated by a rejec-tion of the collective-bargaining principle and a desire to gain time within which todestroy the Union's majority representation. In its formal answer (dated Febru-ary 11, 1966), Respondent denies the commission of any of the alleged violations,and states that "it does not believe the Union represents" a majority, that it "nowrefuses to recognize or bargain" with the Union, and that it has been presentedwith information of coercion and misrepresentation by agents of the Union in secur-ing authorization cards from the employees. It further contends that its good faithin questioning the Union's majority status is shown by its filing of an employerpetition foran election.From the pleadings and the litigated record, the main issues which emerge are:1.Whether, at the time of its recognition request, the Union had valid authoriza-tion cards signed by a majority of the employeesin anappropriate unit.2.Whether Respondent's refusal to meet with and to reply to the formal recogni-tion requests of the Union constitutes evidence of bad faith.3.Whether Respondent committed any or all the numerous acts of coercionalleged.4.Whether Respondent is responsible for the alleged coercive conduct of JohnBlackmon.I The original charge by the Union was filed on December 22, 1965, and served onDecember 23, 1965 Thereafter, an amended charge was filed and served, respectively, onJanuary 21 and 24,1966.The General Counsel's complaint thereon was Issued onFebruary 4, 1966.2 JoySilkMills,Ine,85NLRB 1263, enfd 185 F 2d 732 (C A D C.), cert. denied341 U S. 914 650DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.WhetherRespondent unilaterally changed its vacation policy and workingrules in violationof the Act.6.WhetherRespondentunlawfullyrefused to bargainwiththe Union.B. The appropriate unitIt is undisputed, and I find, that an appropriate unit for the purposes of collectivebargaining consists of:All production and maintenance employees at Respondent's PineBluff, Arkansas,plant, excluding all office clerical employees, professional employees,guards, andsupervisors as defined in the Act.Respondent contends that four employees, 3 who perform identical cleanup andwatchman functions, should be excluded from the unit as guards. During the week-days the work of these employees is confined to various cleaning-up jobs in theplant. On Saturdays and Sundays, when the plant is not in operation, they performcertain watchmanduties inaddition to prescribed cleaning chores? Concerning theirweekend watchman duties the following pertinent facts are shown: They punch atimeclock they carry while making rounds every 2 hours at 6 stationsinside andoutside the plant. The property is enclosed by a fence with three locked gates anda fourth unlocked gate at a railroad siding. A person seeking entry sounds an elec-trical signal provided at one of the gates. The cleanup-watchman on duty brings akey, which is kept in the plant, and lets the person through thegate-"if its anemployee or a foreman, anybody that works out there." In cases of doubt or if theperson is unknown, instructions are sought from higher authority of Respondent.Of those allowed entry, a record is made of their identity, purpose, and times ofarrival and departure. The employees in question wear no uniform or badge, are notarmed, and have no authority to arrest or restrain any person. In the event of dif-ficultywith an intruder they are supposed to telephone the police or fire depart-ment. During their employment extending over 4 years, they have never enforcedplant rules against employees, 5 nor ever had occasion to ask any unauthorizedperson to leave the plant. Their "instruction calls for watching for fires, specifically,more than anything else," and they are required to check the gauges indicating thepressure of the sprinkler system.On all the evidence, I find that these employees are not guardswithin the mean-ing of Section 9(b)(3). They do notenforceagainst employees and otherpersonsrules to protect property or to protect the safety of persons on Respondent's prem-ises.Their watchman duties are performed when the plant is shut downand nor-mally no other employees or persons are present. They hold employmentessentiallyas cleanup men, with partial duties as watchmen on weekends which are merely ofan incidentalnature carrying no appreciable authorityof a plant guard as con-templated by the Act.6With the inclusion of the cleanup-watchmen, and the exclusion of John Blackmonas a supervisor for reasons subsequently stated, there were 50 employeescomprisingthe appropriate unit as of the critical dates of the Union'srecognition demands?C. The Union's majorityin authorization cardsBeginningon November 27, 1965, 8 cards were signed by individualemployeesauthorizing the Union to represent them in collectivebargaining.By December 13,when the first recognition request was made,infra,theUnionhad obtained fromemployees in the appropriate unit 27 validauthorizationcards.Additional validcards from 9 employees were in the Union'spossessionwhen it nextpresented aformal demand upon Respondent on December 17; and by January15 on the basis3L. V. Chambliss, Wallace W. Jones, Luther H. Pearson, and Danny D. Kelley.4During the weekend, they work particular 8-hour shifts, which are rotated on aweekly basis.5 Although required to keep out unauthorized personnel, which may include employeeswho are not supposed to report at that time, the cleanup-watchmen were given no directinstructions relating to employees6 E.g.,United States Gypsum Company,152 NLRB 624;Heck's Inc,156 NLRB 760;Sears, Roebuck andCo., 157 NLRB 32.7 The size and employee composition of the unit remained materially unchanged at leastthrough the payroll period ending March 20, 1966.s All dates are progressively in 1965 or 1966 unless otherwise specified. VIKING BAG DIVISION651.of its repeated and continuing recognition demands, the Union had a total of 41such cards of the 50 employees in the unit, all properly authenticated and admittedin evidence.9 Therefore, it is found that at all material times the Union representeda majority of employees in the appropriate unit.10D. Respondent's refusal to meetwithor to answer the UnionOn December 13 the Union's vice president, Wayne E. Glenn, telephoned ErvinGraham, Respondent's plant manager. He notified Graham of the Union's majorityrepresentation and requested a meeting to afford the Union an opportunity toprove the same by means of a card check. After discussion of an appropriate date,upon Graham's suggestion they agreed to meet at the plant on December 17, at9:30 a.m."Dated December 13, the following letter, in substance, was sent and received:Dear Mr. Graham:This will confirm my telephone conversation with you on Monday, Decem-ber 13, 1965, during which you agreed to meet with me Friday morning,December 17, at 9:30 A.M. giving us an opportunity to prove majority statusfor our Union.This will further confirm that [the Union] represent[s] a majority of theemployees of your establishment in a unit consisting of all production andmaintenance employees .I respectfully urge that [the Union] is the exclusive bargaining representa-tive....Because of these facts, I suggest that unilateral changes in rates of pay, wages,hours of employment or other conditions of employment, would constitute anunfair labor practice within the meaning of the National Labor Relations Actof 1947, as amended.I respectfully urge that these matters be made the subject of negotiationbetween the Union and the Companybeforeany such changes are put intoeffect.Sincerely yours,(S)Wayne E. GlennWAYNE E. GLENNVice PresidentO Respondent in its brief challenged the validity of the cards signed by Davis (onDecember 8), Timmons (on December 11), Robert Chambliss (on December 15), andO'Bryant (on December 14), although it made no objection to the admission of these,cards when offered. Regarding an alleged 8(a) (1) violation, discussedinfra,Davistesti-fied he went to the home of Foreman Hawkins about December 9 or 10 (not recalling theexact date), whereas in his affidavit given to a Board agent on January 12, he indicatedthat this visit was made about a week before he signed his card.Timmonssigned andreturned her card, originally dated December 13, to employee Trammell. As both testified,Timmons thereafter promptly telephoned-Trammell requesting that she redate the cardto reflect the accurate date of December 11-which was doneRobert Chamblisstestifiedthat, in response to an interrogation by Supervisor Geuin concerning the Union, con-sideredinfra,he stated that the Union "already got 70 percent signed up." ManagerGraham testified on cross-examination thatO'Bryantadvised him that a union agent toldO'Bryant "he may as well sign, they already had 70 percent, or the majority of thepeople signed up." As to the cards of Chambliss and O'Bryant, Respondent now arguesthat the Union engaged in a "calculated and coercive misrepresentation." O'Bryant, in hiscross-examination, effectively denied that he made such a statement to Graham (which,even if made, would not evidence any material misrepresentation.Merrill EngineeringLaboratories,158 NLRB 1108). However, I credit O'Bryant and not Graham. Respondent'scontentions as to all four cards are rejected as devoid of any substance. It is noted, fur-ther, that Respondent adduced no evidence (beyond that aforementioned relating toO'Bryant) to support the position in its answer,supra,that the union agents engagedin coercion and misrepresentation in securing cards from employees.IsThe Union's majority status is evident even on the basis of Respondent's unit con-tentions, since valid cards were signed by two of the cleanup-watchmen (Chambliss andKelley).u Graham's testimony that Glenn suggested this date and time and that Graham merelysaid "it was possible if I was in"-is not credited. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 17, when Glenn and Union Representative C. L. Hughes appearedatGraham's office to keep the appointment, they were told by the receptionist 12thatGraham was not available to meet with them.On December 17 Glenn wrote Graham that he kept the appointment set forDecember 17 "to prove by a card check" that the Union represented a majority ofthe unit employees, again requested a meeting for the same purpose, and suggestedthe afternoon of either December 20 or 21.On December 21, at 2:10 p.m., Glenn and Hughes came to the plant. Theyasked to see Graham, stating that it was "very important," but were informed bythe same receptionist that Graham was unavailable to meet with them. They left atelephone number and asked to have Graham call. That afternoon, Glenn andHughes sought to encounter Graham in the Pine Bluff locality. About 4 p.m. theysaw and approached Graham in the company of another man emergingfrom a cafe towaid an automobile. Glenn introduced himself and stated that theUnion wanted an opportunity to prove it represented a majority of the employees.Graham refused Glenn's proferred hand, said something which was inaudible toGlenn, entered the car, rolled up the window, and departed.On December 22 Glenn sent Respondent a telegram which confirmed that on theprevious day he made offers to prove majority status, stated that charges againstRespondent were filed with the Board that day, and continued the offer to provemajority by card check.13By wire on December 29, the Union again notified Respondent that it was thedesignated majority representative.At no time did Respondent attempt to meet with the Union or to respond in anyway to the Union's repeated requests.The foregoing stands virtually unrefuted The employer petition filed by Respond-ent on January 13,supra,was dismissed by the Regional Director, in view of theunfair labor practice charges of the Union. Graham testified that he personallymade the decision not to recognize the Union precisely at the time the Union pre-sented its initial demand on December 13. While he asserted on the stand thatthere was a doubt in his mind, he admitted that he had no reason to believe "oneway or the other" the Union's claim of majority representation. He averred that hetold none of his superiors at the parent company in Chicago of the Union's formaldemands for recognition-until December 29 or 30.14I have found Graham wholly unreliable as a witness and do not credit his testi-mony, apart from admissions.15In its brief, Respondent argues that Union Agent Glenn's "assiduous pursuit" ofManager Graham, who "was totally inexperienced in labor law and was attemptingunwisely but not in bad faith to survive without help .gives rise to the stronginference of bad faith on the union's part and attempted entrapment by avoidingthe simple and plausible action of filing a petition under 9(c) of the Act andharassing Respondent for recognition " Factually, there is utterly no basis for sucha claim of harassment and entrapment, even assuming its relevance to the issues.Indeed, the asserted position cannot be regarded as other than frivolous and cap-tious in the actual circumstances. For the converse has been shown to be true-that Respondent was engaging in a studied avoidance of the Union. It was entirelyproper for the Union to repeat and press its demand to be recognized as majorityrepresentative, and it was not bound in support of its agency claim to furnish13 Identified as Dorothy Ponder13The written communications of December 13, 17, and 22 indicated in each instance thata copy was forwarded to the Board's Regional Director14Elsewhere in the record it appears that Graham was in close communication by tele-phone and memorandums with the Chicago offices and particularly with II W Garbei5,general manager, of Shurfine-Central Corporation, and that the Pine Bluff plant was beingregulated from Chicagolitter aria,Graham testified that during the 4 years of the plant'sexistence, he heard rumors of union actisity "a couple of times" each year, and that hehad mentioned these to Garber.-. In the Instant situation, he cloarly contradicted himselfby stating that lie first learned of the Union's drive early in December but told "no onewhatsoever" In Chicago until the latter part of December , then lie Iatei testified thathe had informed Garbers by telephone at the time he first learned about the Union15Generally throughout his long testimony, there was a considerable amount of leading,despite rulings and cautionary comments by me In other respects, as noted herein,Graham's testimony was found seriously deficient and unacceptable VIKING BAG DIVISION653certification upon a Board election.16 For its part,in response to the Union,Respondent expressed no doubt regarding majority status,nor intimated that itdesired any proof by Board certification or in any form.It did deliberately fail tokeep the initial appointment it made with the Union and thereafter chose to resistand ignore all of the Union'svarious approaches and communications seeking abasis for obtaining prompt recognition as the employees'bargaining agent.It is, of course,the General Counsel's burden in this type of case to prove notonly that a majority of the employees in the unit signed authorization cards but alsothat Respondent acted in bad faith when it refused to recognize and bargain withthe Union.And "usually"such bad faith is established upon evidence of a completerejection of the collective-bargaining principle or of a desire to gain time withinwhich to dissipate the Union'smajority.17 In general,the determination of good orbad faith in such situation must be made in light of all the relevant facts in therecord.18 Certainly,a relevant factor to be considered here is Respondent's conductin refusing to meet with or reply to the formal requests of the Union.19E. Restraint and coeicion1.PlantManager Graham(a)Edward O'Bryant testified concerning two conversations with Graham in theplant warehouse,as alleged in the complaint.On December 11 or 12, Grahaminquired if "the union man had been to his home." O'Bryant answered negatively,following which Graham stated,"He will be." Asked how he knew,Graham saidthat the union man "had already been to several employees'homes." O'Bryant wasthen requested to let Graham know if the union agent came by his house, and hereplied that he would.(b)About December 15, after O'Bryant had signed an authorization card,Graham asked if "the union man" had been to see him yet. O'Bryant said he hadnot.Graham stated,"Well, if he does,if you hear anything keep your eyes open." 202.Foreman Morris Wayne Geuin 21(a)On December 11, at Respondent's annual Christmas party held at a countryclub,Geuin asked Robert Chambliss if be heard anything about a union trying to16United Mine Workers of America v. Arkansas Oak FlooringCo , 351 U.S. 62, 74-75;N.L R.B. v. Trimfit of California,Inc.,211 F.2d 206, 209(C.A. 9).17 John P. Serpa,Inc.,155 NLRB 991sAaron Brothers Company of California,158 NLRB 107719As shown,the Union in fact had a clear majority of valid authorization cards whenitmade its demands upon Respondent.Aside from any consideration of common businesscourtesy,a serious question is raised whether the statutory and public policy in further-ance of collective-bargaining procedures makes it obligatory upon an employer reasonablyto receive and respond to an initial recognition request of an established union. How-ever, in view of the additional elements present in the case, it is unnecessary for mespecifically to hold that Respondent's absolute refusal to answer or meet with the Unionin these circumstances in and of itself violated Section 8(a) (5). See, for example,ActionWholesale Co., Inc, d/b/a A L.FrenchCo,145 NLRB 627,637, enfd. 342 F.2d 798(C A.9) ; Lone Star Co ,149 NLRB 688, 701 ;Elmira Machine it Specialty Works,138NLRB 1393,1401-02And cf.James H. MatthewsitCo v. N L.R B.,354 F.2d 432, 439(C A. 8), enfg. 149 NLRB 161.20Graham'sdenial that he had these two conversations with O'Bryant is rejected. Oncross-examination,O'Bryant testified to it third conversation (see footnote 9,supra),which took place in Graham's office This discussion related to a visit to O'Bryant's homeby Union Agent Hughes during which Hughes wrote out an address where he could bereached for O'Bryant O'Bryant estimated the date of his conversation in Graham's officeas occurring between the two conversations described in the text and before he had signeda card on December 14 However, he was unsure of this date,and, from the nature ofthe conversation he had with Hughes, it would more plausibly appear that he had thenor previously signed the authorization card. Contrary to Respondent,Iwould not discreditO'Bryant for this discrepancy.21Respondent affirmatively states in its answer,and I accept,that Genin is "AssistanttoManager."Geuin himself denied that he holds such a position although his testimonyshows that lie substitutes for Graham in the latter'sabsence;that lie was in "completecharge of plant"during Graham's 2 weeks' vacation,that he carries out Graham's Instruc-tionswhich are channeled through him to other supervisors;and that he has regularduties above and beyond that of a shift foreman. Graham also testified that Geuin wasmerely a shift foreman. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome into the plant. Chambliss replied that he had. Geuin said he did not think itwas "going to go over." Chambliss stated that the Union already had "70 percentsigned up." Geuin then remarked, "Well, just between you and me,.I knowwho started it and what shift they work on.I don't think you had anythingto do with it." At this point Chambliss indicated he could not talk to Geuin aboutthe subject-that perhaps Sherman Peacock, sitting nearby, could tell him some-thing.Geuin then asked Peacock, "What do you know about it?" Peacock shookthis head and left the table.22(b)About December 15 or 17, in the presence of Billy Taylor and Deva Adair,Geuin stated that he hated to see the Union come in because he felt that it wouldtake away some of the employees' privileges.23(c) In mid-December, in thecanteen area,Geuin statedin the presence ofseveral employees, including Dean Crosby and Adair, that he hated to see theUnion come in because it would take away some of the employees' privileges.243.Foreman Lloyd Carter(a)On December 11, at the country club Christmas party, Carter asked LeonardC.Morgan if he had heard anything about the Union and was answered in thenegative. Carter said he would like to know who got it started. Morgan replied thathe had no idea.25 Morgan had signed a card on December 7.(b) In the week of December 13 Wanda Burr received a telephone call at herhome from Carter. He was getting some personal information and was not speakingfor the Company. There was a rumor that the Union was trying to get in, and hewanted to know if she had heard anything.about it. She said no. Had she signed acard? She said no. Did she know anyone else who had? She said no and that shewould not tell him if she knew. He then said, "Wanda, you know that if the uniongets in, the plant will be integrated." 264.Foreman Billy' Gene Hawkins(a)About a week after December 1, in the plant, Samuel Mercer was asked if"the union man" had contacted him yet. Several days later, Hawkins asked him thesame question. On both occasions, the answerwas no21Mercer hadsigned a cardon December 1.(b)About December 10 Jimmy H. Davis came to Hawkins' home for a socialvisit.At the door, Hawkins said he was' "just fixing" to go to Davis' house, ashe had "heard something about a union coming in at the plant." Davis answeredthat he knew nothing about it. However, his card was signed on December 8.28(c) In mid-December, Hawkinscalled Davis aside in the plant and said,"Jimmy,I thought we wasn't going to have anything to do with that union." Davis deniedthat he had. Using a "kind of profanity word," Hawkins then stated that "if aunion come in out there that the plant would be shut down, and if that didn'tget it, the plant would be integrated."(d)About a week after he signed his card on November 27, Sherman Peacockwas asked if any "union men" had been around to talk to him. He said he knew22 Geuin's version was substantially similar, except that he did not question Peacock.Geuin admitted that,despite his statement to Chambliss,he did not actually know "'theman that brought it into the plant." He also revealed that he told Graham of Chambliss'statement that the Union had 70 percent signed up.23Geuin testified that all he said was that he hated to see the Union collie into theplant. Adair was not called.24Geuin testified he had only remarked,upon Adair's complaint regarding the Statewithholding tax, that with the union dues coming out there would hardly be anything left.zsUnder Carter's version,he said he understood that the man carrying the cards wasnot on his shift, and he hoped "whoever's having anything to do with it" was not fromhis shift.20Carter denied saying anything about plant integration,but admitted that he hadquestioned Burr generally about "the union activity"and had asked "ifthe NAACP wasworking with them."27Hawkins did not recall the second conversation.28 In a pretrial affidavit to a Board agent,Davis indicatedthatthe conversation occurreda week before he had signed the card, but on the stand credibly explained that his testi-mony was correct and that he had been mistaken as to the date given in the affidavitHawkins himselffixed thedate in the second weekof December. VIKING BAG DIVISION655nothing aboutit.A week orso later,Hawkins askedthe same question and receivedthe same answer.(e)About a week or so before Christmas,in "the foreman's office,"Hawkinsremarked to Peacock that Peacock and Jeff McMurtreywere going to have to goin the Army before long, and if the employees voted the Union in, theymight nothave a job when they got back.29(f)A little after December 15 Jeff Davis McMurtrey,Jr., came into the canteenarea and overheard Hawkins talking to Bob Worthen. Hawkins saidthat if theemployees voted the Union in while McMurtreyand Peacock wereaway for 6months on training duty with the Army, they "may not have a job" when theyreturned 30(g)As he was leaving the canteen area, Hawkins remarked to McMurtrey-"We sure don't wanta union inhere becausewe'll lose what privileges we alreadyhave."(h)On December 22 a Christmas party for the shiftwas heldin the plant. Itwas the practice for the female employees, who brought food, to fix platters whichwere carried to the Negro employees in the warehouse. McMurtrey had heard that,on the previous shift, the Negro employees "would not take their dinner," and he askedHawkins about it. Hawkins said, "Well, that's the union working for you . . . Ifthe union comes in . . . the Negroes will be working right beside you." 315.Warehouse Foreman Jake McLemore(a)On December 12 McLemore asked U. Z. Williams whether "the unionman" had been to his home yet. Williams replied he did not know as he had notbeen at home. His card was signed on December 14.(b)On December 13 McLemore asked Lloyd Smith the same question. Receiv-ing a negative response, McLemore said, "Well, if he follows the same procedureshe will get around to you." Asked if he knew who it was, McLemore said yes.Smith had signed a card on December 8.(c)On December 15 Relis E. Eastmen was also asked this question, and hereplied affirmatively.(d)On December 18 the same question was put to Orelious H. Hendersonwho answered yes. McLemore then asked if it was Hughes "or the other one," andifhe had any cards.Hendersonreplied thatthe unionman, whose name he hadforgotten, had one card in his pocket and hadsaidthat he had "the majority ofthe people." 32(e)About December 21, in the warehouse smoking area, McLemore askedO'Bryant if he had heard anything about the Union. O'Bryant saidno-"no morethan I heard the union was coming in." McLemore was then asked what he thoughtof the Union, and hestated,inter alia:"Ihope you fellows realize that you mightget cut short of your 40 hours where we let you stay around and clean up andsweep . . . . You might not be able to do that if the union comes in." O'Bryantwas also questioned as to whether he had seen or talked to "the union man," andhe answered that he had not. His cardwas signedon December 1433Section 8(a)(1) findings in partThe variousstatementsand conduct of Respondent, above described, wereengaged in by all of the admitted supervisors,but one,34 duringthe critical perioda Hawkins testified that Peacock came to him about the matter, and he told Peacockto "get an understanding" with Manager Graham "before he joined anything."SoHawkins gave the version that Worthen came to him in the presence of Peacock andMcMurtrey and asked if "these two boys" would have a job after coming back from theservice, and that he answered if the Union carne in there would be a lot of changes, andeven if Graham said they could come back, "it might be that Graham might not be herewhen they came back "31Hawkins had no recollection of a conversation concerning the Union that night Hetestifiedmerely that McMurtrey commented "about the colored people not taking theirsupper," to which he said-"It looks like they're following suit , they didn't do it on theother shifts, either3iMcLemore admitted that he questioned Smith, Williams, Eastman, and Henderson3McLemore's testimony was confined to a conversation with 0 Bryant aroumi Deceni-ber 13 or 14, in which he asked whether the union man had been b3 to see him andO'Bryant said yesS4 Supervisor Foote, in charge of the machine maintenance crew 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union's organizing campaign, immediately preceding and following thefirst recognition request of December 13. There can be no doubt under the cir-cumstances that Respondent was consciously embarked upon a broad-gaugedcourse of coercing the employees in an effort to defeat the Union. The specificviolations which Respondent committed may be identified, as follows:Duect or implied threats relating to the Union:That the employees would losecompany privileges-made by Geuin at separate times to Taylor and Crosby; andby Hawkins to McMurtrey. That the plant would be shutdown-made by Hawkinsto Davis. That their jobs would be lost upon return from military service-madeby Hawkins on separate occasions to Peacock and McMurtrey. That working hourswould be cut-made by McLemore to O'Bryant.Cieating impression among employees that their union activities are undersurveillance-byGraham to O'Bryant; Geuin to Chambliss; and McLemore toSmith.Request to iepoit on union activities of other employees35-intwo instances byGraham to O'Bryant.Coercive interrogation:These were not innocent, casual discussions of a subjectof common and current interest. The evidence plainly reveals a widespread andsystematic pattern of the same type of interrogation by substantially the entiresupervision. In various ways, the information sought by the questions would berevelatory of the particular employees sentiment toward the Union in a generalatmosphere of employer hostility. Other unfair labor practices, including seriousthreats, were contemporaneously being committed. That the employees were affectedby restraint and fear is well shown in the untruthfulness of the many negativereplies to the questions. No valid purpose was put forward or is conceivable forthese extensive interrogations; and their coercive effect upon the employees reason-ably tends to flow from the action.36Threats to integrate the plant-made byCarter to Burr; Hawkins to Davis;and by Hawkins to McMurtrey. The record reflects that a relatively small numberofNegros are employed in duties confined to a warehouse. In substance theseemployees were told that if the Union came in, the plant would be "integrated,"and the colored employees would be permitted to work alongside the whiteemployees, in the same departments and functions. These utterances cannot beviewed as isolated or unauthorized as they were repeatedly given voice by fore-men 37 who are statutorily responsible spokesmen for management-at least interms of impact on employees. Inherent in these statements is the admission that apractice of segregation exists at Respondent's plant with respect to the employmentconditions of Negroes, and a warning that the practice would be eliminated if theUnion were allowed to succeed in its organizational effort. The ultimate decisionof continuing or abolishing this practice lay with Respondent, not with the Union.The same result will follow whether the statements are construed as a predictionthatRespondent would yield to the Union's collective-bargaining demand forintegration of the plant,38 or as direct threats that on its own initiative, Respondentwould desegregate the plant upon the advent of the Union.39 That the threatenedaction, if taken, would literally produce a laudable and lawful result does notdiminish its coercive character in the circumstances present. Obviously it was notRespondent's purpose in these statements to promise conformance with the nationalpolicy which forbids discriminatory employment practices for reasons of race.40Palpably, these statements constituted a reprehensible exploitation of racial prej-udice.Their sole design was to coerce the employees in regard to their organiza-tional rights under Section 7, and they reasonably tended to have such effect. Assuch, they flagrant violations of Section 8 (a)( 1)4136E.g.,Colony FurnitureCo , 156 NLRB 728.38E g,N L R B. v. Cameo, Incorporated,340 F.2d 803 (C A5) ; N L R B v The LorbenCorp.,345 F.2d 346 (C A2) ; Operating Engineers Local Jig v N L R B ,353 F 2d 852(C A D C);Bourne Co. v. N L R B.,332 F 2d 47 (C A2) ; Blue Flash Express,109 NLRB591;Cannon ElectricCo , 151 NLRB 1465.37 See also the similar statements of John Blackmon,infra38Boyce Machines y Corp ,141 NLRB 756, 762-76339Petroleum Carrier Corporation, of Tampa,126 NLRB 1031, 1038-39.40 Civil Rights Act of 1964, Title VII, Sec. 703, 78 Stat 25541General Steel Products, Inc,157 NLRB 636,Certain-Teed Products, Inc.,153 NLRB495;Atkins Saw Division, Borg-Warner Corporation,148 NLRB 949;Empire Manufactur-ing Corporation,120 NLRB 1300, cf.Sewell Manufacturing Company,138 NLRB 66, 71-72. VIKING BAG DIVISION657Without more, the above-found violations amply demonstrate Respondent's badfaith in refusing to recognize and bargain with the Union within the criteriaof theJoy Silk Mills, Serpa,andAaroncases,supra.Reinforcing this conclusionis the evidence, earlier discussed, of Respondent's absolute refusal to meet with theUnion or answer its formal requests. As thus far reviewed, Respondent's conducteffectively refutes its belated expressions of doubt of the Union's majority and itsreferences to the preferred reliability of a Board election; it exposes rather amotivation which completely rejects the collective-bargaining concept of the Act.F. The supervisory and agency status of John BlackmonEvidence and argument have been presented to a degree considerably more thannecessary for adequate litigation and disposition of this issue. A good deal of theevidence, though generally relevant, is of a secondary character as to which anydetailed treatment would only serve to burden this Decision.A brief background: Operating in the machine room around the clock on week-days are three shifts, designated A, B, and C, which rotate weekly.42 On eachshift, consisting of about 15 employees and specific foreman, the functions per-formed in the respective positions are virtually identical. In early May 1965, theforeman of the B shift, Harvey Mann, left the employ of the Company. Blackmonwas then transferred to the shift from his job of machine operator on A shift.Geuin, assistant to manager, told the B shift employees, in substance, that hewould beactingforeman while Blackmon was in training for about 60-90 days,or for "an adequate time." The testimony is conflicting as to whether Geuin saidBlackmon would be in training to "take over" the shift, or for the job of junioradjuster,43 or both.Geuin testified that, until about August 1, he devoted fulltime 44 to the B shift. Thereafter, as appears, he worked days in the office andsharply curtailed the amount of time he spent with the B shift. Commencing atsuch time, Blackmon was alone in authority on the B shift during the great majorityof its operating hours. For example, during the graveyard shift, from 11 p.m. to 7a.m.,Geuin visited the shop only in instances when Blackmon called for hisassistance 45 in adjusting a machine in disrepair.46In my opinion, there is an abundance of evidence establishing the entire respon-sibility of Respondent for Blackmon's conduct during the Union's campaign. It issufficient to indicate the following principal factors: 47(1)While Blackmon was in sole charge of the B shift, the employees were notunder close, continual control of other or higher supervision.48 (2) His functionsare virtually the same as those of the B and C shift foremen, who are admittedsupervisors.49 (3)The prepared schedules of machine operation and processingorders did not obviate the need and exercise of responsible direction of the shiftemployees. Among other things, Blackmon in certain circumstances assigned andtransferred machine tenders and balers to particular machines; instructed operators42Two additional departments, with separate foremen, consist of the warehouse and themaintenance crew. The cleanup-watchmen are assigned to particular shift foremen43A skilled mechanic primarily concerned with the adjustment and efficient mechanicaloperation of the machines used in the manufacture of paper bags44A number of employees estimated this full-time period as coveting about 1 to 2months from May 14.45 Sinceearly January, however, on several occasions Geuin cane to B shift at nightfor an hour or two without having been called by Blackmon.Olt was a general practice for the foremen to assist each other in making adjustmentsand repairs when there was difficult machine trouble47There is no other person in the plant with such title as adjuster or junior adjuster,and it was not shown that the employees were informed or knew thecontent andauthority of such classification. (Cf. Luckenbill's uncontradicted testimony that Grahamtold him in 1962 that machine operators were junior adjusters.) However, itis immaterialwhether, as Respondent strenuously argues, Blackmon was beingtrained asa junioradjuster, in view of the independent evidenceof hissupervisory and agency powers48E.g,N.L R B. v. Greenfield ComponentsCorporation,317 F.2d 85 (C.A 1), enfg 135NLRB 479;N L.R B v. Inland Motor Corp of Virginia,322 F.2d 457 (C.A. 4), enfg.138 NLRB 516,Keener Rubber Inc,138 NLRB 613,enfd. In part 326 F.2d968 (C.A. 6) ;Sehon StevensonCo— Inc.,150 NLRB 675;West Virginia Pulp and PaperCo.,122NLRB 738.4BBauer Welding&Metal Fabricators,Inc.,154 NLRB 954.264-188-67-vol. 161-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich print orders to run and when to blow off the machines; let the machine ten-ders go home early when the machines were shut down 20 minutes before 11 p.m.on Fridays for "weekend cleanup"; ordered employees to perform miscellaneoustasks such as cleaning up; and summoned employees away from their stations tointerview them. The employees were fully expected to and did obey his orders.50(4) Employees came to him with requests for time off, which he granted. (I findincredible, and in conflict with the Manual, Geum's testimony that, when he isabsent from B shift, and employee who is sick simply goes home without askingpermission.) (5) As did other foremen, he handed out the paychecks to employ-ees and they come to him to have their timecards corrected and initialed 5i (6)Within the awareness of higher management, Blackmon made out "PerformanceReviews" of the shift employees, interviewed and explained these to the particularemployees and signed his name on each form as "Supervisor." 52 In other respectshe held himself out to the employees as a supervisor. (7) Within Respondent'sknowledge, the employees made out daily "Machine Running Reports" in whichBlackmon's name was regularly entered as "Foreman." Some dozen employeestestified that they regarded Blackmon as their foreman, and no employee wasproduced in controversion 53 Nor was any effort made by Respondent to dis-avow such apparent authority.54 (8) As will be shown, Blackmon conveyed to theemployees, as emanating from management, numerous and grave threats relatingto the Union which are undenied, and many of which closely resembled theunlawful conduct of Respondent earlier found 55 Manager Graham admitted thathe was aware of certain of Blackmon's activities and did nothing to repudiatesuch conduct.56 (9) Significantly, though Blackmon was available in the hearingroom, Respondent did not put him on to testify regarding his supervisory andagency authority, or as to what transpired between his superiors and himselfregarding his unlawful conduct during the union campaign.I conclude that Blackmon was a supervisor within the meaning of the Act and,in any case, that he had actual or apparent authority as an agent of Respondentin the commission of the unfair labor practices found hereinbelow.G. Additional 8(a) (1) conductOn December 10 Blackmon summoned the B shift employees, individually,into "the foreman's office."He asked Crosby if he had "heard anything about the Union, or if anybodyhad visited him." He told Crosby that Manager Graham had heard that the Unionlacked one card in having 70 percent of all the employees signed up, that Grahamknew who was behind it, and that "they would be dealt with accordingly." UponCrosby's response that he had not heard anything, Blackmon indicated that the"company knew the Union was coming in."He asked Hall if she had heard anything about the Union coming in, and any-body had contacted her. He stated "Well, if the Union came in that the plantwould have to hire more niggers, and that it wasn't for anybody but niggers, andthat a lot of people would be fired or lose their jobs over it." Quoting Graham,he also said that Garbers 57 would shut down the plant if the Union came in.He asked Wallace if he had signed a card. Then he told Jones that if the Unioncame in, "the machinery would be integrated," and also "that the plant wouldclose."''Sin1,oManufactiu n7 and ToolConipani, 149 NLRB 206m Ertel Atanntactui ins Corp .147 NLRB 31215°Badenbausen Corporation,113 NLRB, 867r'Southland Paint Company, Inc,156 NLRB 2204Betts Baking Company.155 NLRB, 1313Walsh-LainplinWholesale Ding Company129 NLRB 294GSDaniel Construction Co v Al L R B .341 F 2d 805 (C k 4), enfg in part 145NLRB 1397'-One interesting position of Respondent is that the B shift employees, allegedly in-cluding Blackmon, were adequately supervised solely by 6:euin whole he was not phv,i-cally presentOn such theory. Geuin would presumably know of Blackmon's coercivepractices imparted pervasively to the entire shitt complement, particularly in summoningindividual employees away from his or her work station to engage in such conduct,infracvGeneral Manager Gathers, who was present in the hearing room, was not called totestify on any of the matters in connection with which he was directly or indirectly in-volved in the testimony herein. VIKING BAG DIVISION659He asked Luckenbill if he was in favor of the Union. Hearing a negative reply,Blackmon remarked, "Well, you're the fellow I'm looking for." He also referredto Garbers as having made the statement that Respondent had "made arrangementswith other plant to make the bags because if we wentunionthey would shutthe plant down." He then asked Luckenbill if he intended "going union," andwas answered-"not if I can keep from it " Thereupon Blackmon iequested,"If you hear anything let me know, I would like to know who it was that got itstarted."He wrote Luckenbill's name on a yellow tablet followed by the word"no." 58He asked McClellan if he had heard anything about the Union, and noted on thetablet thatMcClellan "hadn't heard anything."He asked Blalock if she had knowledge of anyone trying to organize a union,and stated that several people had been signing cards.He told Billy Taylor "that the Company heard they were trying to get theUnion in, and that according to theunion manthey had 70 percent alreadysigned up." He asked Taylor if he knew anything. He also made the statements(a) that the Union "would hurt us and take away some of our privileges," (b)that if the Union came in "we would probably have to start paying our owninsurance," (c) that "Mr. Garbers had told Mr. Graham that if the union came inthey would probably have to close the plant," and (d) that "Graham said wewould have to integrate the plant." About an hour later, in Blackmon'spresence,employee Adair told Taylor that she was going to ask all the girls if they hadsigned cards. Taylor said it was none of her business. Blackmon then told Adairto go ahead and ask the employees if they had signed union cards.He told Trammell that Graham had heard that a union was trying to organizethe plant, and he asked her if a union agent had been by to see her or if anyother employee had spoken to her about the Union.He asked Weatherly if she knew anything about the rumors that the Unionwas trying to organize the plant. She said she did not want to break the promiseshemade (not to reveal information about the Union) unless she "had to if itmeant her job." Blackmon stated that he was against the Union and "so were therest of the bosses." He said that, if the Union came into the plant, "there would bestricterworking conditions and some people would be out of a job." He saidthat, for one thing, the employees would not have as many breaks, and theywould not be as long. He asked her if she had spoken to anybody that had signeda card, and she said she did not know of anyone. He also said "something aboutif the Union got in that we would work beside colored people . . . that now theywere working in the back, and if the Union got in they would be working up therewith us."He asked Williams if she had been contacted yet by "the union man," andsaid that the Union lacked a few cards from having 70 percent. He wanted her tolethim know if anyone approached her about the Union. He stated that "hewas strictly against the Union, that Mr. Graham was against the Union, and thatif the Company found anyone that had signed a card that they were fired andthatMr. Garbers had stated that he would close the plant before he would leta Union come in."He asked Wiley Taylor if he heard anything about the Union, and whether he"was for it."Accordingly, it is found that, through Blackmon, Respondent committedseriousviolations of Section 8(a) (1) : by the systematic interrogation of employees concern-ing their union activities; 59 by instilling in the employees the impression that theiractivities were under surveillance; by requesting and encouraging them to report onthe activities of their fellow employees; by threats of discharge, plant closure, stricterworking conditions, loss of privileges, and loss of the benefit of company-paid in-surance; andby threats to "integrate" the plant, or to allow Negro employees towork together with white employees in the same functions and departments.Patently, these additional unfair labor practices of Blackmon substantially bolsterthe earlier finding made herein that Responden's refusal to recognize and bargain51Blackmon testified specially with respect toa subpoena daces tecum,served upon himby the General Counsel to produce these notes He admitted that he had made the notes.that he had related their substance to Manager Graham, but had throi%n them away5B It is noted that all but one of the aboNe employees ans« ered the queries negatively,that most of them had actually signed cards prior to December 10, and that the otherssigned thereafter. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union was motivated, in bad faith, by a rejection of the collective-bargainingprinciple and by a desire to destroy the Union's majority status. Accordingly, itis concluded that Respondent violated Section 8(a)(5) of the Act.H. Change in vacation policyDated January 1,a notice was posted on the bulletin board listing the vacationschedule "for the year 1966." The employees were notified that they would have totake the first week of their vacation during the period from July 1 to 10, and theirsecond week from December 22 to January 2, and that "during these vacation pe-riods the plant will be down." During the December shutdown, only those employeeseligible for 2 weeks of vacation would be paid for the time off. Theretofore, the,employees had been given their choice of vacation periods.In its answer to the complaint, Respondent states that it changed is "vacationpolicy" to provide for two periods of plant shutdown pursuant to determinationwhich it made in July 1965 to coordinate Respondent's operations with those ofthe papermills which furnish its paper supply, and that "the alternative vacation pol-icy had long been published and was well known" to the employees. The "Employ-eesManual," published in 1963, contains the statement:Employees should be aware of the possibility of a plantwide shutdown for aweek's duration, perhaps over the 4th of July, and again during the Christmas,at which times all eligible employees would be asked to take their vacations.Graham testified that the papermills are shut down around Christmas and earlyJuly and that Respondent has had to shut down during these periods because itssupply of paper was cut off. However, he testified more specifically that, since theplant's inception in 1961, it was shut down around Christmas time in 1962, 1963,and 1965 for a period of 7 to 10 days, but did not indicate the times and durationof plant closures in July. In any case, it is clear that the employees were not askedto take their vacations in the past during any such periods that the plant was shutdownRespondent contends that the new vacation policy was adopted by Respondentearlier in 1965, before the advent of the Union. Its purported proof consisted ofGraham's testimony and memorandums from his notebook in his handwriting. Relat-ing to meetings he had with General Manager Garbers, a leaf from his notebook,dated April 25, merely states-"Give Consideration to Closing down at Xmas."Another note on July 13 indicates-"Vacation shut-down time-1 week of July.Possibly Xmas Week." The note on July 13 scarcely reflects any clear decision toinstitute the changed policy; nor is it corroborated by evidence of any action takenat that time. I am unable to credit Graham's further testimony that the supervisorswere told of the new vacation policy at a staff meeting in September and that noticewould be posted the first of the year 1966. None of the supervisors who testifiedwas questioned about the matter and, curiously, the employees themselves weregiven no inkling of the change prior to the posting of the notice in January.The circumstances were the same throughout more than 4 years of Respondent'soperation.No reason was shown why it was necessary to announce the change onJanuary 1 requiring employees to take their vacations at these specific times forthe year 1966 but not in any of the past years. Significantly, if a firm decision hadbeen made in July, as Graham asserts, it is not explained why the new policy couldnot have been put into effect for the 1965 Christmas, during which there was actu-ally a plant shutdown.s° Additionally, the timing of the announcement on January 1,after the Union's recognition request and contemporaneous with the indicated coer-civepracticesby Respondent, must be viewed as bearing upon Respondent'smotive.ei I am constrained to find that, as alleged, the announced change in vaca-tion practices was intended to discriminate against the employees,or had the naturaland foreseeable consequence of discouraging their union activity-thereby violatingSection 8(a)(3) and (1) of the Act. Furthermore, this decision to change working11No contention was made or evidence adduced that vacations are accorded on a calendaryear basis, or that any unfair effect would result from a mid-year application of such achanged vacation policy.81While the General Counsel and the Respondent speak in terms of a change in vaca-tion"policy," it is only evident,as noted, that the announced change was related to theyear 1966. VIKING BAG DIVISION661conditions was made by Respondent unilaterally without fulfilling its obligation tobargain with the Union as the employees' exclusive representative, and thus violatedSection 8(a) (5).621.Change in work rulesThe complaint alleges that, about February 13, Respondent unilaterally changeditswork rules because its employees joined or assisted the Union-by forbiddingemployees to smoke in the restrooms and by prohibiting more than one employeefrom going to the restrooms or break areas at any one time.In its answer, Respondent denies that it changed its rules. Affirmatively, it statesthat "only one employee each in the classifications of machine operators, baler, andmachine tender is normally permitted to be away from the machines at one time";that this working rule has been long established and well known to the employees;that "no smoking" signs were placed on the restroom doors and in the restroomsused by male employees because of a "requirement" of the State Labor Departmentsafety inspector; that Respondent's insurance carrier has "stringent rules" withrespect to "no smoking" signs and regulations in paper storage areas; 63 that afteran inspection in early February by the Labor Department and the insurance carrier,the "no smoking" signs were posted; and that the "Employees Manual" expresslyprohibits employees from smoking in the plant, "except in designated areas," butthat the restrooms are not included as designated smoking areas.64About February 13 a rule prohibiting employees from smoking in the rest-rooms 65 was inaugurated by the posting of signs and by verbal orders to theemployeesNotwithstanding Respondent's contentions regarding the provisions inthe Employee Manual, it is undisputed that Respondent had knowingly permittedthe employees freely to smoke in the restrooms, and that the new rule in questionconstituted a change in this policy. By way of Graham's testimony various reasonswere given in justification of the rule: (1) Employees of a construction contractorworking on an addition to Respondent's warehouse were coming through the ware-house, while smoking, in order to use the restroom.66 These crew members and theirsuperintendent were notified several times to stop this practice. However, as of thehearing date on March 30, the "no smoking" signs were still posted in the rest-rooms, even though about 3 weeks earlier the construction work had been com-pleted (2) Inspection of the plant by the State Labor Department takes place every6months. On the previous occasions, the inspecter had made no remarks aboutsmoking. In February, he "commented" that there were open waste containers inthe restrooms which were a fire hazard and "suggested" something be done aboutit.In one restroom Respondent had stored paper towels, tissue, paint, and cleaningfluid.After the inspector's visit these materials were removed. (3) The insuranceinspector looks over the plant every 4 to 5 months and later sends back a writtenrecommendation on changes. His previous letter contained nothing critical. InFebruary he "commented" about the construction crew "smoking all through" thewarehouse. However, there had been no notice or letter from the insurance com-pany as of the time of the hearing.Contrary to the claim, it is clear that no "requirement" of any kind for the newrulewas indicated by the State Labor Department and insurance inspectors. Thepresence of the construction crew was anticipatorily temporary, and their smokingpractices in the warehouse could well have been, and perhaps were, halted by othermeans.6762E.g.,N.L R B v. Exchange Parts Co,375 U S 405,Caldwell Mfg Co , Inc,149NLRB 112;Brennan's Inc,147 NLRB 154503Respondent's testimony was that the paper storage was located in the warehouse about30 feet from the restrooms.04Thesc positions ale reflected in an amended complaint dated March 16, and Respond-ent's answer thereto dated March 2465Three adjoining restrooms were provided in the warehouse area.00The warehouse area, as such, has had "no smoking" signs posted "for some time "67Graham did not testify that the construction crew deliberately disregarded the explicitwarnings of Respondent and their superintendent. (Hawkins indicated theme was nevermore than one crew member at a time going to the restroom ) Moreover, for this pur-ported purpose, the "no smoking" signs added to the restrooms, which more directlyaffected Respondent's employees, did not significantly add to the signs aheady posted inthe warehouse. 662DECISIONSOF NATIONAL LABOR RELATIONS BOARDGraham and Geuin both firmly testified that, prior to the hearing, the rule againstsmoking in the restrooms was not being enforcedRobert Chambliss testified without contradiction to the effect that, about in mid-February, Foreman Carter notified the operators,inter alia,68that only one oper-ator or one baler at a time would be permitted to go to the designated smokingarea or to the restroom.69 Theretofore, no such restrictions were in practice. Cham-bliss further related that, 2 or 3 weeks after the new orders, two operators werepermitted in the smoking area, if only one of them were smoking. The operatorshad no specified "break time," and were mindful that their machines had to bewatched, particularly at times of machine difficulty. They "always" tried to workitout among themselves and took their breaks when least needed on the machines.Geum testified that, at a foremen's meeting onFebruary 2,among other things,Manager Graham ordered the restriction of one baler and one operator within thedesignated smoking areaGerm said this rule was always in effect, but was notenforced until February 2 However, he indicated that recently he was aware thatthe rule was regularly not being observed, and he stated flatly that the iule is notnow enforced as long as the machines are "running good "Graham testified that no change was made in existing work rules which prohib-ited smoking in the restrooms and which forbade two operators or two balers atthe same time from leaving their machines in order to smoke 70 But in mid-Februaryhe decided toenforcethese rules as he found that the "costs of operating had bal-looned up" because of "inattention to production " On request, production recordswere furnished by Respondent for the period from June 1965 through Febru-ary 1966, 71 but the figures were unavailable for the comparable months of Decem-ber, January, and February of the previous year.Assuming a causal relation between the operating costs and the necessity tochange past practices by enforcing the work rules in question-the records whichwere introduced fall far short of substantiating such alleged "ballooning" of costsMoreover, there is unrefuted testimony which apparently accounts for a rise inlabor costs in January, i.e., that the machines had been individually shut down forperiods as long as 8 hours to make major repairs, during which time the operatorswere being paidThere is no question that Respondent would be fully justified in establishing orenforcing any reasonable rule which in its subjective judgment it deemed necessaryfor the safety of plant property or the elimination of production inefficiency How-ever, as the very issue here is presented, it would be unlawful if a substantial moti-vating reason for Respondent's action was to inhibit the employees or take reprisalagainst them because of their union activities. In my opinion, the General Counselmade outa puma faciecase by showing material changes affecting the employees'working conditions at a time of attempted union representation and in a contextof strong union animus by Respondent. Before, during, and after the changes, theconditions which existed were substantially the same as in past yearsWhether thesewere new rules or decisions to invoke previously unenforced rules, Respondent'sactionswere abruptly instituted essentially without any reason given or reasonapparent to the employees, thereby tending to discourage their union membership.Respondent's affirmative defenses are, in least, greatly exaggerated and unsup-ported in the evidence it proferred-largely limited to uncorroborated testimonyof Graham The admitted fact that Respondent had again abandoned enforcementof the rules in question prior to the instant hearing would attest its lack of urgentneed in the first instance. Again, credibility is a factor. In view of the implausibil-69 At the same time they were told there would he no smoking in the restroone69 _\TcMiirtrev. ATcClellan, -Morgan and Peacock gave similar testimony of instructionsreceived fro',? Hawkins, Carter and Coma Tilly Taylor testified that Genin said that twoof the balers or two of the operators could sit in the smoking area, but only one of eachsuch classification was allowed to smoke70He stated that there was no rule iestricting lice of the restrooms that no changewas made However, the testimony of numerous emplovees that they were told of suchrestriction by their supervisors was not directly contradicted,'Production figures areLabor Cost Per Ton of PaperJune 1965 -------$1463September -------$1380December --------- $1470Ju13------------1492October ---------1358January 1966 ____1616August ----------1352\ovembei --------1351February --------1405 VIKING BAG DIVISION663ities, exaggerations,and contradictions in Respondent'sdefense,and Graham's dem-onstrated unieliabilityon otherissues, I discredithim here as well in face of thestrong testimony of the employees.I find, rather,that Respondent seized upon theassertedjustifications(e.g , the fire safety inspections and "ballooning" of operat-ing costs)as pretexts for restricting the employees and visiting reprisals against themon accountof theirselection of the Union-in violation of Section 8(a)(1), (3),and (5),as alleged.72IVTHE EFFECT OF 1 ,iE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section 111, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take ceitain affirmative actiondesigned to effectuate the policies of the Act. A broad cease-and-desist order appearswarranted in view of the extensive and serious character of the violations committed,which indicates a propensity generally to violate the Act 73Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following*CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) oftheAct.3.By instituting detrimental changes in working conditions of employees,thereby discouraging membership in the Union, Respondent has engaged in and isengaging in unfair labor piactices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing, and by various other conduct interfering with, restraining,and coercing employees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.Since December 13, 1965, and at all material times, the Union has been theexclusive representative of all employees in the following appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees at Respondent's Pine Bluff, Arkan-sas,plant, excluding all office clerical employees, professional employees,guards, and supervisors as defined in the Act.6.By refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in the appropriate unit, and by unilaterally changingworking conditions of employees, Respondent has engaged in and is engaging in.unfair labor practices within the meaning of Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case,itisrecommended that Respondent,Viking BagDivision,Shurfine-Central Corporation,Pine Bluff, Arkansas,itsofficers,agents,successors,and assigns,shall.1Cease and desist from:(a)Refusing to bargain collectivelywithInternationalBrotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO, asthe exclusive representative of allRespondent's employees in the appropriate unit described hereinabove.72Cases cited footnote 62,supra,3N LR B v Laps essPublishingCompany,312U S 426.X,L £Z B v Entwistle MfgCo. 120 F 2d 532 (C A. 4). 664DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Unilaterally changing vacation practices or policy, working rules, or otherconditions of employment, without notifying and consulting with the above-namedUnion, as the exclusive representative of the employees.(c)Coercively interrogating employees; requiring or encouraging them toreport on union activities of other employees; instilling in employees the impressionthat their activities are under surveillance.(d)Threatening employees that, if they selected the Union to represent them,the plant would be "integrated," and Negro employees would be permitted towork together with white employees in the same functions and departments.(f)Discouragingmembership in International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL-CIO, or in any other labor organization, by chang-ing its vacation policy, or practices, or employee work rules, or in any othermanner discriminating in regard to hire or tenure of employment or any term orcondition of employment.(g) In any othe manner interfering with, restraining, or coercing employees inthe exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively with the above-named Union as theexclusive representative of all the employees in the appropriate unit, and embodyin a signed agreement any understanding reached.(b) Post at its Pine Bluff, Arkansas, plant copies of the attached notice marked"Appendix." 74 Copies of said notice, to be furnished by the Regional Directorfor Region 26, after being duly signed by Respondent, shall be posted immediatelyupon receipt thereof, in conspicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within 20 daysfrom the receipt of this Decision, what steps Respondent has taken to complyherewith 75APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate bargaining unit described below.WE WILL NOT unilaterally change vacation practices or policy, workingrules, or other conditions of employment, without notifying and consultingthe above-named labor organization as the exclusive representative of theemployees.WE WILL NOT coercively interrogate employees concerning their unionactivities; require or encourage them to report on the union activities of otheremployees; or instill in them the impression that their union activities areunder surveillance.WE WILL NOT threaten employees with discharge, loss of jobs, closing downthe plant, reduction in working hours, loss of privileges, loss of employmentbenefits, or with any other reprisal, to discourage their union adherence oractivities."In the event that this Recommended Order is adopted by the Board, the words, "a Deci-sion and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer"in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order"711n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify the Regional Director for Region 20, in writing, within10 days from the date of this Decision, ixhat steps the Respondent has taken to complyherewith." BREWERY WORKERS LOCALUNION NO. 3,TEAMSTERS665WE WILL NOTthreaten employeesthat, if the Union comes in, we will"integrate"the plant, or permit Negro employees to work together with whiteemployees in the same functions and departments.WE WILLNOT discourage membership in the above-named or any otherlabor organization by changing our vacationpolicyor practices or by chang-ing the employees'workrules, or in any other manner discriminate in regardto hire or tenure of employment or any term or condition of employment.WE WILL NOT in any othermanner interferewith,restrain,or coerceemployees in the exercise of their right to self-organization,to form labororganizations,to join or assistthe above-named,or any other labor organiza-tion,to bargain collectively through representatives of their own choosing,and to engage in any other concertedactivityfor the purpose of collectivebargaining,or other mutual aid or protection,or to refrain from any and allsuch activities.WE WILL uponrequest,bargain collectively with theabove-named Unionas the exclusive bargaining representative of all employees in the bargainingunitwithrespect to rates of pay, wages,hours of employment,and otherconditions of employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is:All productionand maintenanceemployees at the Pine Bluff, Arkansas,plant, excluding office clerical employees,professionalemployees,guards,and supervisors as definedin the Act.VIKING BAG DIvIsION, SHURFINE-CENTRAL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance withitsprovisions, theymay communicate directly with the Board'sRegional Office,746 Federal Office Building,167 North Main Street,Memphis, Tennessee 38103,Telephone 534-3161.Brewery Workers Local Union No.3, International BrotherhoodofTeamsters,Chauffeurs;Warehousemen and Helpers ofAmericaandRheingold Breweries,Inc.andLocal 56, Interna-tional Brotherhood of Firemen,Oilers,and Maintenance Me-chanics,AFL-CIO.Case 29-CD-28.October 31, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of, the National LaborRelationsAct, as amended, following charges filed by RheingoldBreweries,, Inc., herein referred to as Rheingold or the Employer,alleging that the Brewery Workers Local Union No. 3, International,Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, herein referred to as Local No. 3 or the Respondent, hadinduced and encouraged employees of Rheingold to strike for thepurpose of forcing or requiring the Employer to assign particularwork to members of Local 3 rather than to members of Local 56,InternationalBrotherhood of Firemen, Oilers, and Maintenance161NLRB No. 52.